internal_revenue_service number release date index number ------------------------------------- ------------------------------------------- -------------------------- ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc corp b05 plr-132741-05 date date ------------ ------------------------------------ ---------------------------------------------- legend parent ----------------------------------------------------------- electing sub ------------------------------------------------------------------- state a date date date tax professional -------------------------------------------------------------------- ------------------------------------------------------------------------------- dear -------------- and electing sub parent and electing sub are requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election to restore value under sec_1_382-8 of the income_tax regulations hereinafter referred to as the election additional information was submitted in this letter responds to a letter dated date submitted on behalf of parent ----------------------------- -------------------------- ----------------------- ---------------------- parent experienced a sec_382 ownership_change on date prior to the ownership plr-132741-05 correspondence dated september and date the material information submitted for consideration is summarized below parent a state a corporation is the common parent of an affiliated_group which files a consolidated federal_income_tax return at the time of the transaction electing sub was a component_member of parent’s controlled_group within the meaning of sec_1_382-8 and and was a controlled_foreign_corporation as defined in sec_957 of the internal_revenue_code electing sub has not been engaged in the conduct_of_a_trade_or_business in the united_states and has not filed a united_states income_tax return change parent’s consolidated_group had generated a net_operating_loss nol in accordance with the value adjustment rules of sec_1_382-8 parent’s value was reduced for purposes of computing the sec_382 limitation sec_1_382-8 sec_382 provides that the amount of the taxable_income of any new_loss_corporation for any post-change_year which may be offset by pre-change losses shall not exceed the sec_382 limitation for such year under sec_382 the sec_382 limitation is determined by multiplying the value of the old_loss_corporation by the applicable long-term_tax-exempt_rate a special rule designed to prevent double counting by controlled groups is set forth in sec_1_382-8 sec_1_382-8 requires that the value of the stock of each component_member of the controlled_group be reduced by the value of the stock owned by that component_member in any other component_member component members of a controlled_group can elect under sec_1_382-8 to restore some or all of the value to another component_member the election to restore value is made by following the procedures set forth in sec_1_382-8 the election was required to be filed with parent’s income_tax return for its tax_year ending date however for various reasons parent and electing sub failed to make a valid election subsequent to date the last day for timely filing the election it was discovered that a valid election had not been filed thereafter this request was submitted under sec_301_9100-3 for an extension of time to file a valid election the period of limitations on assessments under sec_6501 has not expired for the taxable_year for which the election should have been filed or for any subsequent taxable_year extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of under sec_301_9100-1 the commissioner has discretion to grant a reasonable sec_301_9100-1 defines the term regulatory election as including an information affidavits and representations submitted by parent electing sub in this case the time for filing the election is fixed by the regulations ie plr-132741-05 time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when it is established that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the government’s interests sec_301_9100-3 sec_1_382-8 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent and electing sub to file the election provided parent and electing sub establish that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that parent and electing sub reasonably relied on a qualified_tax professional who failed to make or advise either parent or electing sub to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and the representations that have been made we conclude that parent and electing sub have established that they acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until days from the date on this letter for parent and electing sub to file the election the regulation taxpayer’s return for the taxable_year in which the ownership_change occurred must be amended to attach the election the election statement should commence with the following language prescribed by sec_1_382-8 this is an election under sec_1_382-8 of the income_tax regulations to restore all or part of the value of insert name and e i n of the electing member to insert name and e i n of the corporation to which value is restored the election statement must be signed by the persons specified in the regulation also the election must include all the other information required by the regulation see sec_1_382-8 as to who must sign and what information must be included the above extension of time is conditioned on the taxpayers’ parent’s and the consolidated_group members’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been based on the facts and information submitted including the affidavits submitted the election must be filed in accordance with sec_1_382-8 in accordance with a copy of this letter should be attached to the election statement except as expressly provided herein no opinion is expressed or implied plr-132741-05 made timely taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayers’ tax_liability is lower sec_301_9100-3 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion with respect to whether or when an ownership_change occurred whether sec_382 applies to any ownership_change whether parent and electing sub are or were members of a controlled_group the value of any corporation the amount of value if any that may be restored whether parent is or was a loss_corporation and the amounts of any nols in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling statements and representations made by parent electing sub and tax professional under penalties of perjury however the director should verify all essential facts moreover notwithstanding that an extension is granted under sec_301_9100-3 to file the election any otherwise applicable penalties and interest continue to apply k provides that that it may not be used or cited as precedent being sent to your authorized representative _ken cohen_________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate- pursuant to a power_of_attorney on file with this office a copy of this letter is for purposes of granting relief under sec_301_9100-3 we relied on certain this letter is directed only to the taxpayer s who requested it section sincerely
